

117 S2961 IS: Blocking Lawlessness from Undermining Enforcement Act
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2961IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit a State or local government from using highway safety program funds for traffic control or traffic enforcement if such State or local government defunds the police, and for other purposes.1.Short titleThis Act may be cited as the Blocking Lawlessness from Undermining Enforcement Act or the BLUE Act.2.Prohibition on use of funds(a)Highway safety programsSection 402(c) of title 23, United States Code, is amended by adding at the end the following:(5)Traffic control or traffic enforcement(A)ProhibitionA State, local government, or political subdivision of a State, may not expend funds apportioned to such State under this section, including funds transferred pursuant to section 405(a)(8), for traffic control or traffic enforcement if such State, local government, or political subdivision defunds the police.(B)Exemption(i)In generalThe Secretary may grant an exemption from the requirements under subparagraph (A) if the State, local government, or political subdivision that defunds the police submits a written request to the Secretary and the Secretary approves such request.(ii)ContentsA request submitted under clause (i) shall include—(I)the justification for the requested exemption from the requirements of subparagraph (A); and(II)a description of amount of funds a State, local government, or political subdivision intends to use for traffic control or traffic enforcement.(C)Rule of constructionNothing in this paragraph may be construed to result in a reduction in the amount of funding a State may receive under this section.(D)DefinitionsIn this paragraph:(i)Defund the police(I)In generalThe term defund the police means a situation in which—(aa)a State, local government, or political subdivision of a State has a police budget for—(AA)the fiscal year during which this paragraph is enacted that is lower in amount than such police budget for the fiscal year that includes January 1, 2000; or(BB)any fiscal year following the fiscal year during which this paragraph is enacted that is lower in amount than such police budget for the previous fiscal year; and(bb)such State, local government, or political subdivision has reallocated such police budget funds to other government agencies, evidenced by public statements, press releases, budget justifications, budget documentation, or any other materials. (II)ExclusionsThe term defund the police does not include a situation in which—(aa)a State, local government, or political subdivision of a State reduces funding for a police department if the reduction of such funding is part of an overall budget reduction; or(bb)a police chief of a police department has decided to reallocate funds made available to such police department to psychological and mental health programs.(ii)Traffic control or traffic enforcementThe term traffic control or traffic enforcement means a service provided by law enforcement officers in a State, local government, or political subdivision of a State that includes directing traffic, addressing traffic infractions on roadways, or serving in a traffic or roads policing unit enforcing rules of the road..(b)National priority safety programsSection 405(a) of title 23, United States Code, is amended by adding at the end the following:(11)Use of funds(A)In generalNotwithstanding any other provision of law, a State, local government, or political subdivision of a State receiving a grant under this section may not use such grant for traffic control or traffic enforcement (as such term is defined in section 402(c)(5)(D)) if such State, local government, or political subdivision defunds the police (as such term is defined in section 402(c)(5)(D)).(B)Exemption(i)In generalThe Secretary may grant an exemption from the requirements under subparagraph (A) if the State, local government, or political subdivision that defunds the police submits a written request to the Secretary and the Secretary approves such request.(ii)ContentsA request submitted under clause (i) shall include—(I)the justification for the requested exemption from the requirements of subparagraph (A); and(II)a description of amount of funds a State, local government, or political subdivision intends to use for traffic control or traffic enforcement.(C)Rule of constructionNothing in this paragraph may be construed to result in a reduction in the amount of funding a State may receive under this section..(c)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing the implementation of, and compliance with, the amendments made by this Act. 